Commission Question Time
The next item is Question Time (B6-0013/2008).
I am sorry for those colleagues who have been waiting for this to start and, clearly, we will have to look at why we are so late in starting today.
Madam President, on a point of order, according to the parliamentary website Oral Questions, my question was No 3 on the list. The question was designed to be answered by Commissioner Mandelson, as its title clearly stated 'WTO talks' and Mr Mandelson is conducting those talks on our behalf. However, I now see that my question has been put into section 3, which means that it will not be verbally answered by Commissioner Mandelson. I am asking whether he is refusing to be accountable to the House for the WTO negotiations.
What is the point in tabling a question to a Commissioner who is present on the day if the Commissioner refuses to answer that question?
It is the Commission that decides who answers which questions.
Madam President, that is the problem, because the question, on WTO talks, was clearly for Commissioner Mandelson. He is the Commissioner who was conducting those talks, he is here today and he is refusing to answer the question.
Ms Harkin, your point is noted and we will do what we can.
The following questions are addressed to the Commission.
Part one
Subject: Negative impact on business of the international credit crisis
The current international credit crisis, which is leading the US economy into recession, is slowing down the rate of growth at world level. The effects on the European economy and business are substantial. Greek and other European companies are already coming under considerable pressure from the increase in imports from non-EU countries whose cheaper products are constantly gaining ground on the market. At the same time, a fall in European exports is forecast for the current year.
What measures will the Commission take to provide European companies with effective support to survive this crisis and become more commercially competitive at international level? Which sectors of commerce and which European products does it consider to be most vulnerable? Which should be protected as a matter of priority and how can that be achieved?
Member of the Commission. - (ES) Madam President, in response to Mr Arnaoutakis's question, I must say firstly that the global economy is in the process of slowing down; it is cooling down, to use climate terminology.
The financial turbulence is continuing; the US economy is in a process of marked slowdown - some think that it is on the brink of recession. Prices of raw materials, not only oil but also other raw materials, are increasing, and all this is having a negative impact on growth, although the growth of the global economy is still substantial.
The European economy is dealing relatively well with these difficulties. In our recent forecasts, presented on 21 February, we talked about 2% growth for the European Union this year, and 1.8% for the euro area. There is therefore an impact on the European economy, but the extent of it should not be exaggerated.
With regard to external trade, the most recent figures published by Eurostat show that, for 2007, the initial estimate talks about a trade deficit in the European Union of 27 of EUR 185 000 million, which is a substantial trade deficit, but in any event lower than many of the other areas of industrialised countries, and the euro area has a trade surplus of EUR 28 300 million.
Therefore, in a global economy characterised by major imbalances, our external sector is balanced in general, and not only our external sector, but our public accounts are also basically balanced.
Third point: the best way of dealing with the crisis in the global economy is to maintain the structural reforms and macroeconomic policies that have enabled us to get our public accounts back on track, improve the stability of our economies, improve our capacity for growth and be in a better position than before to face up to financial turbulence.
Fourthly, there are specific problems to deal with as a result of this turbulence. We discussed these in the previous debate, so I am not going to repeat them. I will, however, remind the Member and the House that there are roadmaps adopted by the Ecofin Council in October that establish how to react to this financial turbulence.
Fifthly, I would also like to remind the Member and Parliament that in October 2006 we adopted a strategy for the EU's external economic action, the Global Europe programme, which establishes a new European trade policy to improve our external competitiveness, with strategies relating to market access, protecting intellectual property rights, open public procurement abroad, trade defence instruments, a policy of not just multilateral agreements in the context of the World Trade Organization, but also a new generation of bilateral trade agreements that complement the efforts to move forward in the multilateral negotiations in the Doha Round.
To conclude this answer, I would like to say that the facts show, in particular for European economies, that market integration, globalisation and liberalisation of trade are beneficial to our economies and bring many more benefits than disadvantages or problems. Globalisation and, in the European context, the single market, are essential tools for improving our competitiveness and, as Europeans know very well, probably better than anyone else in the world, protectionism is not the solution.
(EL) Madam President, Commissioner, I should like to ask you whether there has been any assessment by the Commission of how this international credit crisis will affect sectors such as tourism and shipping, which in the case of my country, Greece, represent 21% of the GDP. What measures does the Commission intend to take?
Member of the Commission. - (ES) No, I cannot give you such specific and detailed calculations as you are asking for. It is very possible that the Greek authorities have made these estimates. We estimated the impact of the financial turbulence and the more economically challenging international climate on the European economies in our updated forecasts in February, and we estimated that there is going to be less growth, five tenths less growth in the European Union, and four tenths less growth in the euro area compared with the forecasts that we presented in November 2007. Also half a point more inflation, basically as a result of the 'shock' of the increase in oil prices, raw materials, and in particular, food raw materials.
Thus far, the impact on exports is very small, not to say that it has not been felt until now, but as we have said on many occasions, especially recently when the exchange markets have been extremely volatile, we feel that the changes in and volatility of exchange rates as they affect us as Europeans are reaching limits that are causing us great concern, and we need to remind all the other players in the global economy that excessive volatility in the exchange markets is undesirable, because it has negative consequences in terms of growth and economic activity, for everyone.
- (LT) Businesses are influenced not only by international crises, but also, as has just been mentioned, by currency exchange rates. A country with a strong currency can struggle in the competition stakes in international markets. At present the euro is so strong that businesses have started to complain that exporting is no longer profitable.
Could any measures be taken to alleviate this problem? Sometimes countries try to devalue their currency in order to make a profit from sales abroad.
Member of the Commission. - (ES) As the honourable Member knows, the exchange markets, in the vast majority of countries, and in particular in more advanced industrialised economies, are governed by flexible exchange rates. It is the law of supply and demand that sets exchange rates at any given time.
What is desirable is for all the players, all those that are part of the global economy, and in particular, the exchange markets, to keep to the guidelines that we agreed in the G7, in the International Monetary Fund, in the multilateral consultations, that took place a year ago now, in order to try to deal with the global imbalances in the economy. One of the conclusions of those multilateral consultations had to do with the need to give the exchange markets the freedom to reflect the fundamentals of each economy, and this is the best way for exchange rates not to be collectively detrimental to the players, the participants in the international markets.
Thus far, for the euro area, if we look at the figures published by Eurostat for 2007, the first Eurostat figures for 2007, published on 15 February, over last year exports from countries in the euro area, which is thirteen countries, grew by 8%, while imports grew by 6%. However, at the same time it is true that the changes in interest rates concern us; and in particular we are concerned by the changes in recent weeks.
This was said as a result of the last meeting of the Eurogroup last week, by the Chairman of the Eurogroup, the Chairman of the European Central Bank and by me as Commissioner for Economic and Monetary Affairs.
We are taking note of the will of the US authorities, which are still repeating publicly that they want to maintain a strong currency. We are taking note of the announcements and declarations of intention from the authorities in countries such as China and other emerging Asian economies, which are saying that they are aware of the need to gradually introduce more flexibility in the management of exchange rates.
While we change to Commissioner Figeľ for the next question, may I take the opportunity to return to Ms Harkin's earlier point of order. I have caused some enquiries to be made and my first point would be that we are dealing with Question Time to the Commission, not to a particular Commissioner.
The Commission has looked at the point you raised and has consulted DG Trade and DG AGRI and in their estimation, I am afraid, your question falls within the competence of Commissioner Fischer Boel. I cannot enter into debate, but I pass on that information to you so that you know the reasoning.
Subject: Legal downloads of songs from the Internet
On 28 January 2008, an agreement was signed between the three biggest record companies (EMI, Universal Music and Warner Music) to make 25 million songs available on the Qtrax website for free downloading by users. While downloading is in progress, however, users have to watch the advertising on the site. This website is available to residents of Europe and the USA and it is estimated that the site's creators will soon recoup their investment.
Given that there is no EU legal framework covering online music services - as, following the recent recommendation, the Commission does not intend to propose a legally binding framework - and that this agreement was made largely to safeguard the rights and profits of the record companies affected by illegal downloading, in what way are the rights of the artists protected within this framework?
In view of the fact that this website is also aimed at European citizens, does the Commission consider that competition in music services will be undermined since this agreement involves only three record companies which will make their songs available on the Internet free of charge and will enjoy the profits from advertising on the same website?
Member of the Commission. - I am sure that Mr Mavrommatis recalls that Qtrax recently announced a new agreement with several major labels to offer the first free and legal advertisement-supported peer-to-peer service with major music labels on their website. It happened at the MIDEM Conference in Cannes in January.
However, it seems that no deal is currently in place that would allow free downloads of their music catalogues. Indeed, in reaction to the Qtrax announcement, the four major companies have publicly stated that no deal has yet been finalised, although negotiations are ongoing. At this stage, there are still uncertainties as to how many agreements Qtrax will eventually sign with the major music labels and as to the content and the scope of these agreements.
It is therefore too early to make any preliminary assessment of the impact on competition in the online music industry. However, it is clear that such a service would not only have to be licensed by the record labels, but the authors who wrote and composed the music would also, of course, have to be part of the agreement.
(EL) Madam President, Commissioner, as I have said in my question, there are three companies making a profit. I ask again, Commissioner: will other unprotected companies have to close down, leaving the rights of thousands of artists unprotected, at the very time when online music services are steadily gaining strength? Or am I to believe Mr McCreevy, who has told us that such a directive will be put before the European Parliament in 2010?
Member of the Commission. - Firstly, I would like to assure you once again that the competition policy of the Union and this Commission is an ongoing process. We check and test and, if needed, we act or react.
Secondly, the adaptation of important rules or frameworks for online content or cross-border rules for the provision of services, including now for copyrights or even terms of protection, are part of the gradual adaptation. Some of them will probably be adapted this year. Some proposals have been on the table since autumn last year. So I think it is an important process, where we are working together, where a cultural context or impact is duly taken into account and cultural diversity protected and promoted.
We are not advising what individual companies should do in terms of the behaviour of others, but it is important that transparency and favourable conditions for creativity and for the dissemination of culture are preserved and promoted. I think this is our common cause and our common concern. I am sure that this is the case in the Committee on Culture and Education, of which you are vice-chairman, Mr Mavrommatis.
(ES) Commissioner, I assume that you know that in some States there is a method for paying authors' rights that involves establishing a charge that must be paid by all those who buy equipment to record or reproduce material, or buy CDs or DVDs. I wanted to ask you whether you think that this method is acceptable, when there are many people who buy such equipment or DVDs and do not use them either to download music or to reproduce anything that affects authors' rights. I think that this method is punishing honest citizens. I would like to know your opinion on this.
Member of the Commission. - It is true that in some countries these copyright levies are really very high or the differences are striking.
This is one of topics which we are dealing with. We did it last year, and I am sure that the Commission will come back to these issues. My colleague, Commissioner Charlie McCreevy, is responsible for this file, and I see it in connection with other areas where either copyrights, terms of protection or authors' rights are concerned or touched upon.
So I know about the issues, but thank you for the message, which is repeated by some countries and some industries. I am sure that this will be part of reviews in the near future.
Subject: Carbon tariffs on imports?
On 23 January 2008 the European Commission put forward a far-reaching package of proposals that will deliver on the European Union's ambitious commitments to fight climate change and promote renewable energy up to 2020 and beyond.
Central to the strategy is a strengthening and expansion of the Emissions Trading System (EU ETS), the EU's key tool for cutting emissions cost-effectively. Emissions from the sectors covered by the system will be cut by 21% by 2020 compared with levels in 2005. A single EU-wide cap on ETS emissions will be set, and free allocation of emission allowances will be progressively replaced by auctioning of allowances by 2020.
Under any international agreement, which would ensure that competitors in other parts of the world bear a comparable cost, the risk of carbon leakage could well be negligible. However, such an agreement is not yet in place.
In light of the above, can the Commission comment as to why carbon tariffs on imports into the EU were excluded from the EU ETS?
Secondly, can the Commission further indicate the degree of support in the College of Commissioners on the issue of carbon tariffs on products from countries that have no CO2 reduction legislation in place?
Has the WTO a view on this?
Member of the Commission. - (EL) Madam President, it is a top priority for the Commission to conclude a far-reaching international agreement on climate change, covering the period after 2012. The Bali Conference was a significant step in the effort to confront climate change at world level. All the parties to the UN Framework Convention on Climate Change, including the United States, China and India, agreed to begin formal negotiations.
What we need now - as it is a key priority for the EU and the Commission - is an agreement by the end of 2009 on a future international legal framework on climate. This framework must be generally applicable; it must ensure that all parties are committed participants, and it must be effective. To achieve the desired result, which is, as we have said, an international agreement, the EU really must continue to play a leading role, as it certainly did up to and of course during the Bali Conference.
This is precisely the significance of the package of proposals on climate and renewable sources of energy, which the Commission submitted on 23 January. The EU must retain its leading role and clearly show determination to proceed.
The EU emission allowance trading system is our basic means of channelling investments towards cleaner technologies. This system ensures that the greenhouse gas targets set by the EU can be achieved at the lowest possible cost.
The EU proposal for a revised directive on the trading system envisages auctioning as the main method of distributing allowances. Auctioning not only provides incentives for investments in low carbon emission technologies; it also prevents the undesirable consequences of unfair allocation and unjustifiable profits. For this reason, the Commission proposes that, from the start of the third trading period, allowances should no longer be allocated free of charge to power-generating companies, and in the industrial sector, free allocation will be progressively curtailed with a target of complete abolition in 2020.
Some energy-intensive sectors or industries operate in a fiercely competitive international market. As a result, they cannot pass on the cost to the consumer without the risk of losing a large part of the market. If there is no international agreement, they risk relocating outside Europe, with the result that worldwide greenhouse gas emissions (carbon leakage) will increase. The sectors where this risk of carbon leakage plays a part must be specified objectively. The Commission therefore proposes that this question should be examined thoroughly and that a list of vulnerable sectors or industries be drawn up by 2010.
By June 2011 the Commission will assess the situation in these energy-intensive industries. It will base its assessment on the outcome of negotiations for the international agreement on climate change or on any individual sector agreements that may have been concluded. On the basis of this assessment, the Commission will submit a report to the European Parliament and the Council in 2011 and, if deemed necessary, will propose additional measures. These measures will include free allocation of greenhouse gas emission allowances to energy-intensive sectors, up to 100%. The Commission's proposal includes, as a further measure, the establishment of an effective carbon equalising or offsetting mechanism. The aim is that the Community industrial installations that run a significant risk of carbon leakage should be placed on a comparable, equal footing with those in third countries. Under such an equalising system, provision could also be made for imposing terms on importers, comparable with the terms applying to installations within the EU, for example, the obligation to return CO2 emission allowances.
Whatever method is agreed and whatever action is undertaken, it must be in full conformity with the principles of the UN Framework Convention on Climate Change. This is especially true of the principle of common but differentiated responsibilities and capabilities in the special case of less developed countries. It must also be in conformity with the Community's international obligations, including Word Trade Organisation rules.
To conclude, the proposal on climate and energy has been collectively approved by the European Commission as a whole, and is therefore supported by all its members.
Thank you, Commissioner, for a very substantial reply to my question, which, incidentally, I tabled long before I realised I would have responsibility as rapporteur for the review of the EU Emissions Trading Scheme situation.
My question was quite specifically about where we stand, 'we' really being the College of Commissioners at this stage, in relation to a possible introduction of carbon adjustment tariffs, or carbon allowances, in the event that we do not get international agreement. I agree with you very much that we need a level playing field for EU industry and third-country production in this area.
I just want to tease out whether this option - and I am not being protectionist, and I really support the globalised world we live in today - of a potential carbon adjustment tariff is still out there on the table. I feel it should be, so I am asking you whether that is the position of the College of Commissioners on this issue, to mark the seriousness with which we treat the whole need to reduce CO2 emissions and the whole climate change debate. We do not need to be aggressive about it, but we need to be determined about it.
Member of the Commission. - I fully agree with you, and this is a very responsible position. I am very glad that you are going to be the rapporteur for this very important piece of legislation.
Of course, we discussed everything. I remember that in Nairobi we had a specific discussion on this issue. We discussed it in my services, with other services and with other Commissioners, and what we concluded as being a wise, balanced position is to include in the proposal a provision which will take care of the problems that energy-intensive sectors could face in the event that we do not have an international agreement, or that an international agreement does not impose carbon constraints in other countries as ambitious as the European Union's. What we have decided is that, by 2010, we shall identify with objective criteria which are these sectors, and by June 2011 we shall assess the situation of whether we have an international agreement or even international sectoral agreements. Accordingly, I hope, and I sincerely believe, that we will have an agreement by the end of 2009, one which will tackle climate change problems effectively.
However, if we do not have an agreement, or if it is not ambitious enough, then there are provisions in our proposal that permit us to assess the situation and, accordingly, either provide emissions allowances for up to 100% of the allocations of these energy-intensive industries or permit the inclusion of importers into our emissions trading system and, of course, the obligation to pay for similar amounts of allowances as local producers will do, so equalising the situation - or even a combination of these measures.
Therefore, we are giving the necessary assurance to our industries that we will be looking at the problems. At the same time, we are giving a warning to other countries: they had better agree on an international agreement. Therefore, by having this very balanced position, we are achieving all the objectives, and I hope that Parliament and the Council will vote on and adopt the legislation as soon as possible, by the end of the year or early next spring.
(NL) I am delighted with the position of the Commission, of the Commissioner, and the well-balanced approach. Nevertheless, I have one more very important concern, and that is that we are still exporting old technology to developing countries that is inefficient and also generates emissions. I would ask the Commissioner whether we can perhaps conduct a complementary policy in this regard that is along the same lines. Can we expect any such initiatives in the short term?
In a debate this afternoon on the CAP, we discussed imports into the EU and we called on the Commission as a matter of urgency to develop a plan to push through European non-trade concerns in the WTO talks.
Surely the issue of climate change must feature high on our list of priorities and carbon tariffs on imports into the EU is certainly important in this regard.
So I would just like to ask the Commissioner, as Mrs Doyle did in her original question, does the WTO have a view on this, and what is it?
Member of the Commission. - I fully agree that we should not export technologies which are going to pollute abroad. Actually, our first concern will be that we shall not permit the relocation of sectors or industries outside the European Union, not only because we are going to lose jobs and we are going to create employment problems but also because we do not want to carry on emitting and polluting in countries that do not have carbon restraints as we have.
So we should be very careful and we should apply our utmost attention to not permitting this phenomenon to occur. Of course, when we are preaching that the main way for developing countries to fight climate change is by improving energy efficiency, we have to be very careful what we are exporting to them.
Regarding the World Trade Organisation position on carbon tariffs, we do not know their position, because the question has not arisen, but, after examination within the European Union, we think that there is no problem, because what we have tried to do with the inclusion in the emissions trading system, which is a bit different from border tax, is to equalise the situation. We do not favour our industries; we put them in the same position as similar industries and sectors which are producing in countries with no carbon constraints.
By the way, in the United States they are having the same discussion, because in the Liebermann-Warner bill for the introduction of an emissions trading system in the United States they have a similar provision. This discussion also took place in the United States and they also think that this is compatible with World Trade Organisation rules.
Part two
Subject: Intercultural dialogue in EU
In this Year of Intercultural Dialogue in the EU the Commission has planned many events. An emphasis should be placed on involving young people in the events of this year so that they may benefit from the rich cultural diversity in the EU.
What specific measures does the Commission envisage in order to involve young people in the European Year of Intercultural Dialogue?
Member of the Commission. - (SK) Thank you, Madam President and thanks also to Mr Burke for his question.
I would like to say that the ambition for this year, which is the European Year of Intercultural Dialogue, is to promote dialogue among cultures as a process through which everyone living in the European Union can improve their ability to engage more extensively and more openly in their daily lives with the complex cultural environment. It focuses above all on raising awareness, especially among young people, and on training them in active European citizenship that is open to the world, respects cultural diversity and is based on shared values. In this context youth and education are two key areas for dialogue, along with areas such as migration, minorities, multilingualism, employment, as well as media, religion, art and culture.
The EU cofinances seven flagship projects on a pan-European level, aimed mainly at young people and promoting cultural dialogue among them through collaborative artistic projects, story telling, media projects, media campaigns, urban culture, exchanges between disadvantaged areas or communities and developing dialogue on art, immigrants, immigration and similar topics.
This year the EU is also cofinancing one project for or in each Member State. The main emphasis is again on youth and education. We are also in continuous contact with the group directing the Civil Society Platform for Intercultural Dialogue, which includes representatives of the European Youth Forum and EFIL, the European Federation for Intercultural Learning, for example.
To conclude, the awareness campaign on the importance of this year and cultural dialogue encompasses in itself a vast range of activities aimed at young people, based on proposals by civil associations and EU initiatives. All the relevant information is, of course, available on the Internet, at http://www.interculturaldialog2008EU"
. The whole process is very much based on communication promoting partnerships, and helping to highlight high-quality projects and experiences. I am convinced that it will strengthen the process: cultural dialogue as a process, rather than as a one-off event.
Thank you very much, Commissioner, for your very detailed reply, and I welcome the developments which you referred to. I know you, as Commissioner, and the Commission are working very hard on this programme.
In relation to the 27 individual governments, what programme have you asked them to get involved in with regard to supporting what the Commission is doing? In other words, while it is fine that we are putting up seven flagship projects, is each individual government also going to put forward a flagship project within each of their own individual countries?
Member of the Commission. - I said that this is a common cause, a common endeavour, and there are many good ideas and ongoing initiatives at European and national level, plus many at regional and municipal level. I am happy that there is this kind of strong interest, even internationally, to see opportunities and to seek the opportunity to promote an intercultural approach instead of 'multi-culti' comments and laments. I think we need this.
I do not intend to read out the projects themselves; they are quite inspirational - especially at EU level - because these were selected from many at EU level, and they are very different to those as the level of the Member States. In fact we have 28, because in Belgium there are two main communities and support.
We think that the Member States which involve the young generation, which are really open to the future, are probably the best examples of addressing the challenges of living in diversity, and also promoting unity. Projects like Diversidad, which is run by the European music office. Here we see a combination of very popular activities: music, music interpretation, listening to music, learning via music, and dialogue with urban culture. The International Yehudi Menuhin Foundation; Ton monde est le mien, something which reflects that we need others to understand ourselves; A Unique Brussels, which is a network of EU institutes of culture; Alter Ego, a contribution to intercultural dialogue, cross-cultural understanding, and European citizenship by young people through collaborative art projects, which can make them reach beyond their normal social circles.
One project is by the European Cultural Foundation - Stranger. This is about young people expressing themselves and creating a platform where they can link their experience to the wider European context.
Last but not least, I think it is very important that Parliament is involved as much as possible, individually or collectively. There are many occasions - events in Brussels, for example - on different topics connected to intercultural dialogue. We as a Commission will invite the Committee on Culture as a body (this also means Members) to all the events we are participating in or co-organising. We will have, for example, a European Youth Week in November, and I think they should come. Some of the events should be organised in the premises of Parliament in Brussels, with the participation of parliamentarians and, of course, young people from all countries including non-EU members.
There are many occasions where you can have a say and, especially, set an example and show your commitment. I believe this should not be just a one-year story. It must be a long-term objective and a process where we learn, participate and mature in order to ensure a better century than the 20th century, which was one of many divisions, conflicts and ideologies opposing human dignity. So I think there is strong momentum for your involvement.
I am just wondering, in the whole area of intercultural dialogue and the involving of young people, whether the Commission has looked at the excellent work that is being done in the north of Ireland in this particular area: in the north, between the two different communities that have been at loggerheads for so long, and on a cross-border basis. I think there is something specific there that could be drawn on, and I would ask the Commission whether it has looked at it and, if not, could they do so.
I shall be very brief. I just want to ask the Commissioner whether there are any measures proposed in the area of volunteering.
This is surely an ideal opportunity for people from different backgrounds to work together by choice, particularly, let us say, in the area of youth volunteering, with programmes that would set out to ensure that people who do not normally volunteer would get involved - because sometimes volunteering tends to be a white, middle-class activity - and in the area of intergenerational volunteering. Are there any measures in those areas to promote intercultural dialogue?
Member of the Commission. - Madam President, on Northern Ireland, I would firstly like express my congratulations in relation to the new atmosphere and what I would describe as very positive expectations of gradual and sincere reconciliation and commitment to the shared values. I even plan to go there, which may be the best answer. I think that greater involvement of Northern Ireland's students, teachers and professors in EU exchanges and cooperation in the ERASMUS programme would also help to bring the larger European community and populations closer. So I plan to visit this part of the European Union.
Secondly, as regards volunteering, it is a very important topic because volunteering is an expression of solidarity, humanity and togetherness. On the other hand it is also a non-formal education or learning process. We need it for employment, new skills, new knowledge and social skills and also for the promotion of citizenship and for values which unite us. We do more than we used to. For example in the new programme, Youth in Action, there is a much bigger volume of money and importance in the European voluntary service. It is now more open to international engagement. We have larger numbers and I think this is one of the answers.
This year we would like to come up with an initiative on volunteering where more recognition and better conditions for volunteering could be developed. Of course we need Member States to participate and I am happy that France in particular is willing to deal with volunteering as a topic - volunteering and young people. This morning I met the minister responsible for health, youth and sport policy and we agreed on certain priorities. This is one of three priorities for the youth area under the French Presidency, so we will take some steps forward.
The next question on the paper was by Mr Higgins. I am sorry to say that I cannot accept the question, because he is not in the Chamber. I know that you would like to work in cooperation. Unfortunately, the exchange was not notified to us previously and, therefore, according to our Rules, I cannot take it. I am very sorry I cannot take it and I must give priority to those Members who are present in the Chamber.
Subject: German-Czech-Austrian cultural cooperation
What trilateral or bilateral cross-border cultural cooperation projects has the Commission supported between the Czech Republic, Germany and Austria during the past year, and does it see any possibilities for assisting such projects on a significant scale in 2008?
Member of the Commission. - (SK) Madam President, allow me to thank Mr Bernd Posselt for his question. I would like to point out that culture and its financing at national level are the responsibility of the Member States. That is the principle of subsidiarity, which we respect and value highly. The European Union's task is to support and complement the activities carried out in the Member States, not to take responsibility for them.
Secondly, it is important to remember that the Culture Programme (2007 to 2013) promotes intercultural dialogue, transnational mobility of cultural players and works, and cultural and artistic products. These projects must involve at least three cultural operators in three different countries: this partly answers Mr Bernd Posselt's question. Cooperation between operators from the Czech Republic, Austria and Germany can therefore be supported if these partners have been chosen on the basis of the quality of projects submitted as a response to the invitation by the European Commission.
As regards the specific projects of these three Member States financed last year, I would like to point out that the Culture Programme (2007 to 2013) has only been up and running for a little over a year. We will have to wait some time to find out about the type of projects financed during this short space of time. In short, the results relating to last year's projects are not yet available. However, if we look at the period 2000 to 2006, support was provided for 116 cooperation projects and 39 cofinanced projects over a number of years that involved either bilateral or trilateral cooperation between Austria, Germany and the Czech Republic. Of these projects, 28 were financed from the 2006 budget: this in fact paved the way for the activities of last year (2007).
The complete list of all approved and financed projects is published on the European Commission's website. I think that that is a comprehensive response to this matter.
(DE) Many thanks, Commissioner, for your reply. A little while ago you spoke at length about events in Brussels. However, events in the regions are also very important and I therefore have two short supplementary questions.
Firstly, you have just been talking about bilateral programmes. Does this allow for German-Czech programmes only, or should three countries be included here? Along with Austria, this could also be Slovakia or Poland, for instance.
Second supplementary question: does this also cover the Euroregions?
Member of the Commission. - (SK) As I said before, under the new Culture Programme there must be three partners from three countries involved in short, one-year programmes; more partners are needed for programmes running for several years. The scope or quantity of these activities are thus in a way adapted to the enlarged European Union.
We cannot supplement or substitute, from a small budget, what really needs much greater support from the national governments or regional authorities in large federal states. As regards what I said about bilateral relations, of the three countries mentioned in Mr Bernd Posselt's question two were in certain cases paired with another country but the issue of participation was thus partially answered.
I want to reassure not only Mr Posselt but also potential partners that cooperation between, for example, regions or Euroregions, between cities as well as cultural operators in the general sense, is today possible and supported not only by the Culture Programme (2007 to 2013) but also by the Europe for Citizens Programme 2007 - 2013. This programme promotes the involvement of civil society, and its legal basis, inter alia, is Article 151 of the EC Treaty, promoting citizenship defined in cultural terms or with a cultural dimension. Today there are thousands of examples of well-established partnerships between cooperating local authorities, non-governmental organisations or various associations based on the people-to-people dialogue in civil society.
Thirdly, I would like to add that the Structural Funds are an even greater source of support for the general promotion of cultural aspects and cultural heritage and for cooperation between countries to safeguard and enhance their cultural heritage. I would like to appeal to the ministers or partners to remember when debating culture that Europe is more characterised by culture than by business or geography. That is why investment in culture helps to increase our potential, strengthens European identity and makes Europeans more attractive. This should happen at local level, where people live. It is not just about Brussels and other capital cities: it is about our regions, towns and villages.
- (LT) I have a question, Commissioner. As you have said, only the Member States themselves would implement the cultural policy. Brussels is in no position to do anything about it. However, in the new accession countries in particular, artists and people involved in cultural activities have been feeling neglected for the last 10 to 15 years.
What is the Commission doing, or what is it prepared to do, to share the good experience of how artists are being supported in the new accession countries, as well as new ideas and projects relating to this? Could you please give any examples?
(DE) There are also numerous historical pressures in the relationships between the Czech Republic, Germany and Austria. Are there any specific programmes or rather is the Commission planning to concentrate its main efforts here in order to include the associations of displaces people in these European programmes of work, for example, which would be very important in this regard for a more general understanding?
Member of the Commission. - (SK) Thank you for the additional questions. They demonstrate that culture, identity and memories are important, as is looking forward and developing culture. We support these aspects. I must reiterate that subsidiarity is about responsibility and not about creating an alibi for us so that we can say that we are not cooperating because the matter is a Member State competence. The Commission genuinely makes every effort to create the best possible environment for cultural dialogue, exchange and cooperation, and I believe that the fruit of those efforts are fairly obvious.
I mentioned the Culture Programme (2007 to 2013) earlier. Let us compare the numbers: seven years in the past, seven years now. However, one very important example is the fact that the European agenda for culture in a globalising world was pushed through and approved for the first time last year, not just to the satisfaction of the Commission but to the satisfaction of the EU as a whole. The proposals were presented in May and approved by the Member States in November. Secondly, we have succeeded in agreeing that when it comes to culture, to an agenda for culture, we will be using a new method of cooperation, an open method of coordination. Prior to that, the majority would have said that this would have been unlikely because we would have been unable to reach an agreement due to the differences of opinion.
However, the substance is the key issue: it is important to ensure that this cooperation focuses on practical cultural needs in the broader sense, on the needs of the cultural and artistic sectors, on simply expanding culture. The Lisbon Council achieved something important in spring last year: cultural sectors or the so-called cultural industry have for the first time been mentioned in the Lisbon Strategy, which is credited with making an important contribution to economic growth and employment. This helps to overcome the classic dichotomy that culture costs money while business brings in money. Culture goes hand in hand with values, with the expanding dimensions of sustainable economic development. A lack of culture results in business problems, as well as political and other problems. By this I mean that culture should be perceived as an important player and promoted in different ways so that it prospers. I am therefore glad that even in the Commission we are achieving more success with this more horizontal approach, thanks, too, to last year's decision.
I do not want my answer to be too long. The new Member States make contributions through their culture, their extensive heritage, their fresh memories of a divided Europe or of a past that was much more dramatic in the second half of the 20th century. However, in many ways they can learn from the older Member States, which, for example, have much more dynamic methods of financing culture, developing cultural education and dealing with many issues that have to be promoted in the new Member States too. Policies and governments cannot treat culture as a residual issue: 'if there is money left of course we will give something to the cultural sector, but it is neither a priority nor a key topic'.
Secondly, I would like to respond to what Mr Reinhard Rack said about the burden of the past. A little bit earlier I touched briefly on the issue of memory: it plays an important role in matters of identity; it teaches us not to repeat the tragedies of the past. In my response to Mr Bernd Posselt, I referred to the Europe for Citizens Programme 2007-2013. This programme allows the European Union over the course of these seven years to cofinance projects aimed at keeping alive the memories of the periods of dictatorship, as well as the victims of Nazism and Stalinism. I think that this is a very important challenge because it helps us to remember that all that we have - freedom, democracy, a united Europe - has not just happened by chance or by default and that there is always a certain temptation, be it smaller or greater, to move towards totality and a form of simplification. Remember that we need to develop values in each generation: technology and buildings are easy to pass on but values must be implanted in every person's mind and heart from childhood.
I would therefore encourage you to use these instruments for cultural or civil cooperation, to use them to preserve our memories, for the benefit of our hearts and our minds. In my opinion, that is precisely the task of those who have survived such times, who remember the events, who come from countries that used to be in a sort of grey zone or behind the Iron Curtain. In any event, today's Union should provide a space for remembering and for developing the Community.
In view of our time constraints we will now move to the questions to Commissioner Mandelson. Questions 38 to 40 will therefore be answered in writing.
The debate on the Lamfalussy Process was allowed to run 30 minutes into Question Time. As a result, I could not be here. I understood questions were starting at 18.00, that there would be 30 minutes for the first Commissioner, and then I would be the second questioner for the next Commissioner.
The procedures of this House are absolutely crazy. This is supposed to be a model of organisation. The kind of organisation and the kind of procedures that we have here would not be tolerated in the most disorganised village or town council within the European Union. It is absolutely crazy.
Question Time should be sacrosanct and there should be absolutely no overrun. It discriminates against those Members who put down questions well in advance and there is absolutely no excuse for it.
I made the point at the beginning of Question Time that we were running late, and that this was extremely unfortunate. I will try to find out what the reasons were that we seemed to have so many debates before that had caused that late running. I take that very seriously, having responsibility for Question Time.
Now, as far as your own question is concerned, I had noted that there are other Members in this Chamber who have waited patiently throughout for their questions to be answered and did not leave for other engagements. I know that we all have difficult calendars and agendas, but I have had, therefore, to follow the Rules strictly and give priority to those Members who have stayed in the Chamber. I am sorry, but the Rules are quite clear.
Subject: Settlement of dispute between the EU and the USA concerning GMOs in the World Trade Organisation
On 11 January 2008, the reasonable period of time (RPT) expired for EU compliance with the ruling of the WTO Dispute Settlement Body concerning measures for the authorisation and marketing of genetically modified organisms (GMOs). According to statements by the US Government, the USA agreed with the EU temporarily to suspend the procedure to apply trade sanctions 'in order to provide the EU an opportunity to demonstrate meaningful progress on the approval of biotech products.' The US also expressed its displeasure at the French Government's intention to activate the safeguard clause to prohibit the cultivation of a variety of GM maize, as other EU Member States have already done.
What is the Commission's scope for negotiation to achieve an 'amicable' settlement of this matter and avoid reprisals against the EU while, nevertheless, enabling the EU to maintain a strict regulatory framework in relation to GMOs?
Member of the Commission. - Settlement of the dispute referred to by the honourable Member would be facilitated if the European Union showed to the complainant that its regulatory procedure was working satisfactorily and led to approvals without undue delay, whenever risks to health or the environment were not identified or were manageable.
Furthermore, a solution would have to be found regarding the national safeguard measures subject to the WTO proceedings, which are found not to be scientifically based and thus not to be compatible with WTO rules.
In both cases, the Commission needs to count on cooperation by Member States. The obligations on us, therefore, are clear and we cannot evade our responsibilities.
Meanwhile, the United States has agreed not to move to immediate retaliation. However, respective proceedings could resume following a determination by a compliance panel that the European Union has failed to implement the WTO panel rulings. The effective functioning of the European Union regulatory system on genetically modified organisms is not only of interest to the WTO complainants but also to the European Union itself.
Most of our current sources of animal feed are countries developing biotechnology products. Therefore, our timely authorisation of safe GMO products for feed use is necessary to ensure the competitiveness of the livestock industry in the EU. For example, the EU pork industry is facing increasing difficulties in obtaining feed at reasonable prices, while prices for porkmeat are falling. In other words, the longer the delay for our authorisations, the greater the risk to farming needs in Europe.
- (EL) Madam President, Commissioner, in the event of a trade war between the EU and the United States over genetically modified organisms, what amount of potential sanctions is being considered, and how will they be applied?
Member of the Commission. - The amount of retaliation would be determined by the WTO implementation panel. But potential retaliation could be very significant. Indeed, it could run to hundreds of millions of dollars' worth of trade. It could be applied to EU products coming from different Member States, not only those that have adopted national safeguard measures against GMOs.
So those Member States responsible would not only be putting their own producers and exporters at direct risk of retaliation. They would, through their actions, be putting in jeopardy the exporters of many Member States besides their own.
I hope that they will consider these implications and these consequences when they come to review the action they are taking.
I should like to thank the Commissioner for his clarity, because this is a huge issue for the animal feed industry. But does he see - as I see - an increasing unwillingness among consumers to take on board the reality of the EU feed market? He mentions very effectively the issue of the impact on our poultrymeat and pigmeat sector on competitiveness. Perhaps at a later stage we can discuss the wider issue of WTO rules in relation to non-trade and the negotiations currently under way on the competitiveness of agriculture in general.
Member of the Commission. - I think that what we are seeing is a great deal of misinformation, misrepresentation and scaremongering, which is influencing some sections of public opinion. I think that if there were a more representative range of information sources and more objective information given to our public, and some of the ramifications and consequences of some of these actions taken into account, then they would quite possibly come to other conclusions.
Of course consumers should know what they are consuming. Consumers should also have a choice between GMO and non-GMO. At the moment they are being denied that choice by prejudice against GMOs.
Subject: In-depth evaluation of Economic Partnership Agreements
ACP governments which have agreed to liberalise trade in goods have insufficient negotiating power on matters of real concern to them. While they have to make major concessions in the EPAs, Europe is not entering into any binding commitments on important issues such as improving the rules of origin, the allocation of subsidies or the extension of development aid.
Does the Commission agree that these countries should be given more time to arrive at properly negotiated EPAs, that they should have better support in boosting their negotiating capacity, and that an in-depth evaluation and review on the existing agreements - which are still far from being the 'development instruments' they should be - is therefore necessary!
Subject: Economic Partnership Agreements
The expiry of the 1 January 2008 deadline regarding Economic Partnership Agreements with ACP countries has given rise to considerable uncertainty in these countries. Agreements concluded on exemption clauses for exports, safeguard clauses, improved rules of origin, the allocation of subsidies or the extension of development aid are often inadequate and therefore enjoy little support in the countries concerned. Is the Commission prepared to carry out an in-depth evaluation of the existing agreements? What specific measures will it undertake to that end, and within what time-framework?
Subject: Impact measurement of Economic Partnership Agreements
The Commission has recently agreed a full Economic Partnership Agreement (EPA) with the Caribbean, as well as a series of interim deals meant to eventually lead to full EPAs with other countries or regions. The progress made so far was presented very clearly to the European Parliament Development Committee this January, and we acknowledge the hard work which has been put in from the Commissioner's side.
You also pointed out the tasks ahead, however. Among others, you mentioned that it will be vital to find ways to monitor the implementation and impact of new agreements.
Does the Commission have any rough estimates at this point of the positive impact of the latest agreements on the income of African farmers, as well as on the final prices for European consumers? How does the Commission plan to go about the development of techniques to monitor and measure implementation and impact?
Subject: EPAs
Can the Commission provide the latest information on EPAs?
Subject: Economic Partnership Agreements
Why have you not managed to convince critics that EPAs are fair to developing countries?
Subject: Partnership agreements with developing countries
Most ACP countries have signed economic partnership agreement (EPAs) with the EU. A whole series of voluntary organisations do not consider that the agreements will attain the stated objectives, i.e. promoting economic development in the contracting countries. The Commission's spokesperson has stated that EPAs could in future be put up for debate and thus be renegotiated. On the other hand, the Trade Commissioner has distanced himself from the possibility of renegotiating the existing agreements.
Can the Commission clarify the situation in this regard? Will developing countries which have signed partnership agreements with the EU be able to renegotiate them?
Member of the Commission. - Things have moved on since the Commission's update to the Committee on Development in January of this year. The legal texts have been jointly checked for the Caribbean economic partnership agreement, and we are beginning the process leading to signature and ratification. In other regions, we have been preparing the interim agreements for signature and have been reflecting on how to replace these with full EPAs.
I have just returned from a visit to southern and eastern Africa taking in Lesotho, South Africa, Botswana and Zambia. I held ministerial meetings with the SADC and ESA regions, and I had extensive discussions with President Mbeki on both EPAs and the DDA, incidentally. I was struck in all meetings with ESA and SADC by the commitment of the regions to move forward with the negotiations, not to look back and not to unravel what has been achieved, with all the disastrous implications for trade security that that unravelling would have. This was reflected in joint declarations in which we made clear our shared commitment to agree full EPAs by the end of this year.
We have also held senior official meetings with central Africa and west Africa in recent days. Central Africa wants a full EPA by July, and west Africa intends to reach a full EPA in mid-2009. Finally, the Pacific region is consulting internally, but the agreed objective remains to finalise a full EPA in 2008.
My clear sense is that most of the regions are now coming out of a period of stock-taking and reflection after the developments of last December and are clearly restating their commitment to move towards full EPAs. This is an important sign that their commitment to integrating trade and development strategies in a progressive, forward-looking way. It is a commitment I welcome.
Our objectives for full EPAs for whole regions and covering the full range of trade, trade-related and development issues remain unchanged. In the mean time non-LDCs like Kenya, Côte d'Ivoire and others say they have protected thousands of agricultural jobs through the interim agreements, and LDCs like Tanzania and Lesotho praise improvements in rules of origin. Sensitive agricultural sectors are protected, and the ACP now have time and space to work out how to reach full regional agreements.
EPAs need to be closely monitored in both aid and trade aspects. This is why the Caribbean EPA establishes compressive monitoring arrangements, including parliamentary and other consultative subcommittees. The interim agreements will be replaced with full EPAs that include similar provisions before any substantive liberalisation commitments apply on the ACP side.
(NL) Commissioner, I take note of your answer. We shall look into that further. You cannot deny, however, that most ACP countries have a very inadequate negotiating capacity and are sometimes left with no choice, presented with a fait accompli. Just last week - and this has nothing to do with the ACP countries - I met a trade union leader from Guatemala, Mr Pinzon, who told me about his difficult situation as a union leader when it came to negotiations between the European Union and Central America. This situation is common in countries where certain communities and positions are extremely weak.
My question is as follows: can the Commissioner ensure that certain rights, for example trade union rights and international labour rights, are made binding in that kind of trade agreement, both Economic Partnership Agreements (EPAs) and agreements with other global blocs, such as Central America, so that those rights are respected? I am no specialist in the subject, but I have the impression that the agreements contain significant gaps in this regard.
Member of the Commission. - Guatemala, when I last looked at the list of ACP countries, is not included in their number. We do not have any in Central America.
So, I would advise the honourable Member to find different sources for his information, from those who actually live and work in ACP countries.
Economic partnership agreements (EPAs) were originally conceptualised as trade and development agreements going beyond pure market access.
Could the Commissioner comment on growing concerns that the interim partnership agreements are creating growing trade enmity amongst African nations, the example of Kenya being one? Kenyan support for these agreements has been viewed by its neighbours as undermining the continent's zeal for a more radical position on EPAs.
Member of the Commission. - I am very sorry, I do not know what neighbours of Kenya have taken this position. As far as I know, unless the honourable Member can advise me which particular country she is talking about, they seem to have subscribed to the interim agreements in the same way as Kenya.
All I would say is that the interim agreements concern goods market access. They are interim agreements that were made before the WTO's deadline at the end of December so that countries like Kenya, which are not LDCs and are therefore not covered by 'everything but arms', would have their trade preferences and access to the European market secured, so that there was no trade disruption after 1 January. It is for that reason that our counterparts in Kenya and other similarly placed countries have recorded their satisfaction with the lengths we went to and the flexibility we showed to make sure that they came over the line by the end of the year.
Would you accept that, apart from making the ACP-EU relationship WTO-compatible, one of the key aims of the economic partnership agreements is to ensure that South-South trade increases?
In that context, would you examine the possibility of increasing and better targeting our aid for trade to make sure that the benefits of South-South trade are realised through these EPAs?
Member of the Commission. - I strongly support that point and I would use this opportunity to appeal to our Member States to fulfil what I regard as their side of the bargain by fulfilling the commitments they have made to provide aid for trade, to match the commitment that has been made by the Commission.
It is a very important commitment that we have made, which Member States have previously said they would match. I hope they do so in practice now and live up to the expectations of our colleagues in ACP countries.
As a non-specialist in this area - unlike, probably, many of the other questioners - I am just interested to know how, and rather puzzled as to why, the opponents of EPAs made so much of the running in the press. Why was it not possible to get across better the advantages of EPAs? Is it simply that those opposing them did not accept the benefits of trade liberalisation, which I do, and just wanted to keep protectionism?
Why is it that the Commission and others were not, perhaps, able to get their voices heard sufficiently in the press?
Member of the Commission. - Where our voice was heard was where it matters - amongst policy-makers, ministers and decision-takers. I cannot account for the press; the days when I could account for what was written in the press have long since passed behind me.
In the case of many of our negotiating partners amongst the ACP, they took the arguments very well indeed. Having put in place interim agreements, in most cases now they are very keen not only to sign them fully, but to proceed to negotiate a full economic partnership agreement, to move on from goods to services, investment and other trade-related rules, because they know that is where the further bulk of the development value of these agreements lies.
Obviously, there has been a sort of cacophony put up about EPAs - in the main, though not entirely, by people who are suspicious of trade, are anti-globalisation (whatever that means), and who believe that ACP countries would be better off, in a sense, more isolated from the international economy, but, I would say, trapped in the past. I do not think that has anything to recommend it, but it has the attractiveness of providing simplistic slogans which are easy to absorb and easy to write about, whereas the actual policy substance and content of what this is about is more complex. But those who take the trouble to grasp it see the value and see the potential benefits. That is why many in the ACP are trying to grasp them.
(DE) Commissioner, I would be interested to know whether strategies are being conceived for partnership agreements with the developing countries in the field of renewable energies, because it is, of course, important for us that costs are reduced to a minimum wherever production takes place in an exemplary way, while the consumption of dangerous goods is also taxed accordingly. Could you envisage incorporating this into such an agreement?
Member of the Commission. - There is a sustainability dimension to all the trade agreements that we are pursuing by negotiation and the economic partnership agreements are no exception.
However, we have to be guided by the interests of the ACP countries and their negotiators and by their perception of their interests. So, whilst we will not be shy in putting such issues on the table, I cannot vouch for the reception they will receive from those with whom we are engaged in these negotiations.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
That concludes Question Time.
(The sitting was suspended at 19.55 and resumed at 21.00)